IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                        : No. 470
                              :
REAPPOINTMENTS TO INTERBRANCH : JUDICIAL ADMINISTRATION DOCKET
COMMISSION FOR GENDER, RACIAL :
AND ETHNIC FAIRNESS           :




                                       ORDER


PER CURIAM



         AND NOW, this 28th day of November, 2016, the Honorable Kim Berkeley Clark,

Allegheny County, the Honorable Deborah E. Curcillo, Dauphin County, and Jeanette H.

Ho, Esquire, Allegheny County, are hereby reappointed as members of the Interbranch

Commission for Gender, Racial and Ethnic Fairness for a term of two years

commencing December 31, 2016.